Citation Nr: 1800431	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO. 10-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine prior to August 11, 2016, and 40 percent thereafter.

2. Entitlement to a total disability rating due based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2017, the Board remanded the Veteran's issues for additional development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. Prior to August 11, 2016, the Veteran's DDD of the thoracolumbar spine was not manifested by forward flexion to 30 degrees or less. From August 11, 2016, the Veteran's DDD of the thoracolumbar spine is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2. The Veteran has not provided evidence that his service-connected disabilities prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for DDD of the thoracolumbar spine prior to August 11, 2016, and 40 percent thereafter, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2017).

2. The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in March 2017, the Board remanded the issues to the AOJ for additional development. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

As to the duty to assist, the Veteran, through his representative, has contended that the May 2014 VA examination did not report accurate results relating to range of motion or functional loss. The Veteran also contends that his flare-ups cause additional loss of function and motion, and that these factors were not taken into consideration when performing repetitive use testing. The Board notes, however, that the May 2014 VA examination report indicates less movement than normal and pain on movement after repetitive use, resulting in functional impairment and/or additional limitation of the range of motion. The fact that these symptoms were noted by the examiner shows that the factors referenced by the Veteran were taken into consideration. Furthermore, the record indicates that the Veteran not only denied flare-ups during his May 2014 VA examination, but also on his August 2016 VA examination. Accordingly, the Board finds that the May 2014 VA examination followed proper procedures in evaluating the Veteran and that the examination results are adequate for rating purposes.

II. Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The RO has staged the Veteran's ratings in this case.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017).

The Veteran's lumbar spine disability is currently rated under DC 5243, for DDD of the thoracolumbar spine, however was previously rated under DC 5010-5243.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, DC 5243.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran was granted service connection in a June 2006 rating decision, and assigned a 20 percent rating, effective February 17, 2006. After a claim for increase, a reduction of the rating to 10 percent was made in November 2007 based on the evidence of record. In March 2009, a rating decision again increased the evaluation to a 20 percent rating, which was continued in the September 2009 rating decision, which is the current rating decision on appeal.

A. Prior to August 11, 2016

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an increased rating in excess of 20 percent for DDD of the thoracolumbar spine prior to August 11, 2016. The reasons follow.

The evidence indicates that during this part of the appeal period, the Veteran's DDD of the thoracolumbar spine manifested with pain and limitation of motion, but did not result in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. At worst, the Veteran's forward flexion was limited to 45 degrees, and no ankylosis of the spine was found. For example, during the Veteran's private medical examination in May 2008, the examiner reported forward flexion was limited to 45 degrees. The March 2009 VA examination shows forward flexion to 60 degrees, and the private examination from June 2010 shows forward flexion to 45 degrees. A May 2014 VA examination shows forward flexion to 60 degrees.

The Board notes that at the time of the February 2010 VA examination, forward flexion was found to be limited to 10 degrees; however, the examiner specifically noted in the examination report that he felt the Veteran was not putting forth the full maximum effort to demonstrate his correct range of motion. Therefore the Board finds that the clinical findings in this examination report are not indicative of the Veteran's true limitation of flexion, and will not be used in determining whether a higher rating is warranted. During the Veteran's September 2010 VA examination, the examiner stated that the Veteran's forward flexion was "approximately 30 degrees." He described the Veteran as reporting significant pain with all movements of the lumbar spine. The examiner then noted that the Veteran was able to sit with his hips flexed to about 90 degrees without any pain.  This measurement of flexion is an estimate and such estimate is right at the cusp between the 20 and 40 percent ratings (30 degrees would warrant a 40 percent rating and 31 degrees would warrant a 20 percent rating). Three months prior to this examination, the Veteran was seen by a private physician, who reported the Veteran's flexion to be 45 degrees. Accordingly, the Board finds that the preponderance of the evidence during this part of the appeal period is against a finding that the Veteran's flexion was limited to 30 degrees or less. 

The Board further notes that the Veteran's private medical records contain several other estimated values for the Veteran's range of motion, sometimes presented as fractions, i.e. "about 1/3 forward flexion." However, these are also estimates, and do not provide specific degrees of motion upon which to base whether entitlement to a higher rating is warranted. Therefore the Board cannot rely upon them for rating purposes. During each of the Veteran's examinations, both VA and private, he had range of motion, which affirmatively demonstrates that ankylosis was not present. 

The Board has considered the effects of the Veteran's symptoms, including pain and functional loss, and the Board concludes that the preponderance of the evidence is against a finding of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Examination results throughout this part of the appeal period show that the Veteran had normal muscle strength and reflexes in his lower extremities, and had forward flexion between 45 and 60 degrees. Taking into account the evidence of record indicating the Veteran's regular complaints of pain and other findings of functional loss, the Board finds that the evidence does not reflect that such pain and functional limitations resulted in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which would be required for a finding that the Veteran was entitled to a 40 percent disability rating. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period.

In sum, the evidence does not show that a disability rating in excess of 20 percent for DDD of the thoracolumbar spine is warranted under DC 5243 prior to August 11, 2016. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating for this part of the appeal period is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

B. From August 11, 2016

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an increased rating in excess of 40 percent for DDD of the thoracolumbar spine prior to August 11, 2016. The reasons follow.

Here, the Veteran's symptoms are not manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, and therefore the Veteran is not entitled to either the 50 percent or 100 percent rating under DC 5243. Motion was established in both the August 2016 VA examination, which found 55 degrees of forward flexion, and the April 2017 VA examination, which found 10 degrees of forward flexion. This evidence weighs against a finding of ankylosis. Furthermore, although the Veteran is diagnosed with IVDS, the weight of the evidence has not demonstrated incapacitating episodes with bed rest prescribed by a physician. Therefore, the Veteran is not entitled to a higher rating under DC 5243 for IVDS.

The Veteran has submitted numerous lay statements describing the Veteran's limitation of motion, pain and discomfort. The Board notes that DC 5243 specifically contemplates pain (whether or not it radiates), stiffness, or aching in the area of the lumbar spine. Therefore, the symptoms mentioned within the lay statements of record are contemplated by the Veteran's current disability rating of 40 percent.  

The Board has considered the Veteran's contentions of flare-ups (particularly, through his representative and during the April 2017 VA examination); however, even though the April 2017 VA examination report stated that there was additional loss of range of motion during a flare-up with, having reviewed all the evidence of record, including the medical evidence, lay statements by other individuals and the Veteran's own lay statements, the Board finds that the evidence does not reflect that, during a flare-up of pain, unfavorable ankylosis of the entire thoracolumbar spine would be found or even the functional equivalent, sufficient to warrant a 50 percent disability rating for the back disability. Even taking into account the evidence of record indicating that the Veteran experiences flare-ups, the evidence does not reflect that such flare-ups are so severe as to result in an unfavorable ankylosis of the entire thoracolumbar spine, which would be required for a finding that the Veteran was entitled to a disability rating of 50 percent for the back disability. 

After considering the effects of the Veteran's flare-ups, pain, and functional loss, unfavorable ankylosis of the entire thoracolumbar spine was not shown. For example, the Veteran's April 2017 examination shows that muscle strength was 3/5 on the right and 4/5 on the left, and that ankle reflexes were hypoactive. Despite these results, the Veteran's symptoms do not approximate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period. Further, the Veteran has separate 40 percent ratings for each lower extremity for radiculopathy associated with the DDD of the thoracolumbar spine. Thus, any weakness demonstrated in the lower extremities is contemplated by these ratings.

In sum, the evidence does not show that a disability rating in excess of 40 percent for DDD of the thoracolumbar spine is warranted under DC 5243. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


III. TDIU

In the March 2017 decision, the Board found that a claim for entitlement to a TDIU rating was raised by the record.  It based this finding on a fact that the Veteran reported to the VA examiner at the September 2010 VA examination. There, the examiner wrote, "This condition does affect his activities of daily living and his ability to perform a job secondary to pain."  

Following the remand, in an April 2017 letter to the Veteran, the RO wrote the following, in part:

You may be entitled to compensation at the 100 percent rate if you are unable to secure and follow a substantially gainful occupation because of your service-connected disabilities. If you believe you qualify, complete, sign, and return the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

The Veteran was strongly encouraged to send the information or evidence as soon as he could.

In an August 2017 rating decision, the RO informed the Veteran that his claim for TDIU was denied.  The RO explained to the Veteran that it had requested he complete the application for TDIU in April 2017 and that it had not received the completed form.  It added, "This application provides information about your occupation, current employment status, and employment history which is necessary to make a determination on entitlement." It stated that since this information was not available, entitlement to TDIU could not be established.

To reiterate, the Veteran was requested to fill out the TDIU application in an April 2017 letter, and was subsequently informed that his claim was denied in both an August 2017 rating decision and an August 2017 supplemental statement of the case. To date, neither the Veteran nor his representative has responded to either the letter or the adjudication of the claim or express a willingness to submit the TDIU application.  

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities. See 38 C.F.R. § 4.16(a) (2017). Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more. Id. Here, the Veteran meets the minimum disability rating percentage threshold for consideration of schedular TDIU. 38 C.F.R. § 4.16(a).

After a careful review of the evidence record, the Board finds that the preponderance of the evidence is against the award of a TDIU rating because it appears that the Veteran is working.  For example, at the October 2007 VA examination, the Veteran reported he was working in receiving and had "not missed days of work secondary to his back pain." At the February 2010 VA examination, the Veteran reported that he did not "have any limitations in regard[] to his job." At the September 2010 VA examination, the Veteran reported he was a facility coordinator and that his back affected his ability to perform his job. In a September 2013 VA treatment record, it was noted that the Veteran's employment status was "Employed full time." In a subsequent September 2013 VA treatment record (dated one week later), it was documented that the Veteran was a facility coordinator at the Army Corps of Engineers Finance Center, where he had been consistently employed since 1998. The examiner noted that the Veteran "cites a high degree of satisfaction with this employment." In an April 2017 VA treatment record, it was noted that the Veteran reported not feeling well when he was "at work." Thus, the documentation in the VA medical records indicates that the Veteran has been employed at the same place for approximately 15 years. 

What is unclear is whether this occupation is a substantially gainful employment. The RO informed the Veteran that it needed the information on the VA Form 21-8940 to determine if he was entitled to a TDIU rating. The Veteran has not provided the information requested. To this extent, the Board finds that the preponderance of the evidence is against a finding that the Veteran is precluded from securing or following substantial gainful employment. Although the Board can piece together some of his employment information from various records in the claims file, the Veteran has not provided VA with specific information regarding his employment, education, training, the date he stopped working, the reason he stopped working, or related information that is found on a completed VA Form 21-8940. 

In the April 2017 letter, the RO told the Veteran to complete the VA Form 21-8940 if the Veteran believed he qualified for this benefit. It is possible that the Veteran did not complete the form because he does not believe he is entitled to this benefit because he was still working as of April 2017.  

In light of the foregoing, the Board finds the preponderance of the evidence in the record is against a claim for entitlement to a TDIU rating. As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied. See Gilbert, 1 Vet. App. 49.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine prior to August 11, 2016, and 40 percent thereafter is denied.

Entitlement to a TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


